Citation Nr: 0727303	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-30 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota.  

In March 2007, the Board remanded the veteran's claims for 
additional evidentiary development.  For the reasons 
indicated below, the appeal is once again REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the veteran if further action is required.

In May 2007, the veteran filed a statement which appears to 
claim service connection for a hernia on the right side, for 
a dental disorder, and for a heart disorder.  These claims 
have not been addressed by the RO, and they are therefore 
referred to the RO for development and adjudication as 
appropriate.


REMAND

The veteran contends that he was exposed to acoustic trauma 
from small arms fire, artillery, heavy equipment, grenades, 
flares, and aircraft during his military service.  He alleges 
that such in-service noise exposure resulted in current 
bilateral hearing loss and tinnitus.  Therefore, the veteran 
claims that service connection is warranted for such 
disabilities.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand. Id.

After reviewing the veteran's claims folder, the Board finds 
that a remand is required in this matter to ensure compliance 
with the Board's prior remand in March 2007. See Stegall v. 
West, 11 Vet. App. 268 (1998).  Specifically, the Board finds 
that a documented request for the veteran's service medical 
records should be sent to the National Personnel Records 
Center (NPRC).  The Board also notes that the veteran has 
recently submitted a completed NA Form 13075 (Request for 
Information Needed to Reconstruct Medical Data).  He also 
submitted a completed NA Form 13055 (Request for Information 
Needed to Reconstruct Medical Data), however, this form was 
completed for conditions other than those currently on 
appeal.  If the request for service records from NPRC is 
unsuccessful, an attempt to reconstruct the veteran's service 
medical records should be made.

Accordingly, the case is REMANDED for the following action:

1. The RO should request the veteran's 
service medical and personnel records from 
NPRC.  The RO should document this request 
and NPRC's response in the veteran's 
claims folder.

2.	If NPRC fails to provide the veteran's 
service medical
records, the veteran should be requested to 
fill out NA Forms 13055 (Request for 
Information Needed to Reconstruct Medical 
Data) as it applies to his claimed bilateral 
hearing loss and tinnitus.  After allowing a 
reasonable time to respond, the RO should, 
with the NA Forms 13055 (Request for 
Information Needed to Reconstruct Medical 
Data) and 13075 (Questionnaire About 
Military Service) which have been completed 
by the veteran, attempt to obtain the 
veteran's service medical records from 
appropriate sources, to include NPRC, any 
alternate sources, or via reconstruction.  A 
response, negative or positive should be 
documented in the claims file.  Requests 
must continue until it is determined that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.  All attempts to obtain or 
reconstruct the veteran's service medical 
records should be documented.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's claims 
of entitlement to service connection 
should be readjudicated.  The entirety of 
the evidence should be considered.  If the 
claims remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


